Dibell, J.
(concurring in result.)
I concur in the result. The testimony of Crawford, a stockholder of the appealing bank, relative to his conversation with the deceased concerning the $6,000 policy, was received and the ruling reserved. No ruling was subsequently made. His testimony is either in, to be weighed in reaching a conclusion, or not in and not to be considered. There is no ruling on the question of competency for review on this appeal. Besides, the plaintiff, who says the evidence was incompetent, is not an appellant. My understanding is that the testimony is in. Considering it so the court was not in error in refusing to find as requested by the fifth proposed finding that the deceased when he took the $6,000 policy created a trust for his creditors with the plaintiff as trustee. Conceding without holding that a trust of such character can be created by parol, at variance with the terms of the policy, the testimony of Crawford, though it be accepted as literally true, falls short of requiring such a finding. In my judgment it shows no more than an unexecuted purpose, when he first negotiated for the insurance, to protect his creditors, not communicated to his creditors, not constituting an agreement with anyone, coupled with a suggestion that “he would name his wife to pay his creditors,” and he did not do it.